[PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                             ____________                        FILED
                                                        U.S. COURT OF APPEALS
                                No. 02-15943              ELEVENTH CIRCUIT
                                                            AUGUST 12, 2005
                                                           THOMAS K. KAHN
                              _____________
                                                                CLERK

                    D.C. Docket No. 01-07360 CV-WPD

WAYNE CHARLES OKEN,

                                                        Plaintiff-Appellant,

                                   versus

THE MONSANTO COMPANY, THE SOLARIS GROUP,
SCOTTS COMPANY, successor in interest to Monsanto Company
and the Solaris Group, DOW AGROSCIENCES, LLC,
DOW AGROSCIENCES, as successor in interest to DowElanco,
DOWELANCO, as successor in interest to Dow Chemical Company, et al.,

                                                        Defendants-Appellees.
                              ______________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                               _____________

                              (August 12, 2005)

                          On Remand from the
                    Supreme Court of the United States.
Before TJOFLAT and CARNES, Circuit Judges, and CONWAY*, District Judge.

PER CURIAM:

       The Supreme Court of the United States vacated the judgement of this court,

317 F.3d 1312, and remanded “for further consideration in light of Bates v. Dow

Agrosciences LLC, 544 U.S. ___, 125 S. Ct. 1788, ___ L. Ed. 2d ___ (2005).”

544 U.S. ___, 125 S. Ct. 1968, ___ L. Ed. 2d ___ (2005). Pursuant to this order,

we remand this case to the district court for further consideration in light of Bates.




       *
          Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.

                                               2